Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/21, 05/13/21 and 03/26/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

2.) Response to Arguments
Applicant’s arguments, see Pages 8-9, filed 05/06/22, with respect to the incorporation of allowable subject matter into the independent claims have been fully considered and are persuasive.  The previous rejections to the claims have been withdrawn. Claims 1-3, 5, 7-11, 13-17 and 19-20 are in condition for allowance. 


3.) Allowable Subject Matter
Claims 1-3, 5, 7-11, 13-17 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A system comprising:
a sensor housing assembly provided on an autonomous vehicle, 
a controller for determining negative impact on the at least one sensor; and 
a glare blocking mechanism mounted on the sensor housing assembly and including a shade having a body in a rolled assembly configured to roll between a retracted position and at least one extended position,
the body including a first end and a second end, the first end being secured
relative to the sensor housing assembly and the second end configured to be moved
towards and away from the rolled assembly, such that the body is configured to be rolled and unrolled about an axis,
in the retracted position, the shade being rolled into the rolled assembly with the second end being adjacent to the rolled assembly,
the glare blocking mechanism configured to assist in blocking glare with respect
to the at least one sensor and be activated via the controller in response to a determined negative impact.”

	Dependent Claims 2-3, 5 and 7-8 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 9, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method, comprising: 
providing a sensor housing assembly on an autonomous vehicle, 
determining negative impact on the at least one sensor using a controller; 
the glare blocking mechanism including a shade having a body in a rolled assembly configured to roll between a retracted position and at least one extended position, 
the body including a first end and a second end, the first end being secured relative to the sensor housing assembly and the second end configured to be moved towards and away from the rolled assembly, such that the body is configured to be rolled and unrolled about an axis; and 
storing or rolling the shade into the rolled assembly in the retracted position with the second end being adjacent to the rolled assembly.”

Dependent Claims 10-11 and 13-14 are also allowed due to their dependence on allowed independent claim 9. 

Regarding independent Claim 15, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A machine-readable non-transitory medium having information recorded thereon for glare control, wherein the information, when read by the machine, causes the machine to perform: 
wherein the at least one sensor is housed in a sensor housing assembly on an autonomous vehicle for protecting the at least one sensor from the negative impact from an environment including glare from the environment that prevents the at least one sensor from capturing accurate information regarding a field of view with respect to the environment to facilitate autonomous driving of the autonomous vehicle; and 
the glare blocking mechanism including a shade having a body in a rolled assembly configured to roll between a retracted position and at least one extended position, 
the body including a first end and a second end, the first end being secured relative to the sensor housing assembly and the second end configured to be moved towards and away from the rolled assembly, such that the body is configured to be rolled and unrolled about an axis, 
in the retracted position, the shade being rolled into the rolled assembly with the second end being adjacent to the rolled assembly.”

Dependent Claims 16-17 and 19-20 are also allowed due to their dependence on allowed independent claim 15.

The following are the closest prior-art of record:

Ion (US Pub No.: 2018/0091717A1) discloses an imaging device that can include an image sensor, a control unit coupled to the image sensor, and a light blocking element coupled to the control unit. The control unit can be configured to adjust the light blocking element in response to image information received from the image sensor. The light blocking element can be configured to regulate light received at the image sensor. The light blocking element can be a baffle disposed inside (i.e., an internal baffle) an optical chamber of the imaging device. In some embodiments, the light blocking element can be a baffle coupled to an exterior (i.e., an external baffle) of a housing of the imaging device.

Huber (US Pub No.: 2016/0361980A1) discloses a glare shield that can be mounted on the vehicle in such a way that the glare shield can also be folded to the side in order to conceal laterally incident light. Alternatively or additionally, the glare shield can be embodied as a double flap. One flap of the double flap which has a translucent area can then be folded open to the side in the folded-down state of the glare shield in order to conceal light which is incident through a side window of the vehicle. The glare shield includes the glare shield area. The shaft can be movably attached to a joint. The glare shield area can include a transparent or translucent part. The transparent or translucent part can include a non-mirrored transparent window. 

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697